DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).



Claims 1, 3-7, 9-11, and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0097805 to Verard in view of US 20020138007 to Nguyen-Dinh.
Regarding Claim 1, Verard teaches an integrated catheter placement system for placing a catheter in a vasculature of a patient, comprising:
a system console including a tip location mode and an ultrasound mode viewable on a display (controller 48, fig. 1 displays images on display 36 in an imaging mode as described in at least par. 0059 and are ultrasound images, par. 0062, 0068; and also displays tracking data in a tip location mode as described in at least par. 0069 and abstract);
a magnetic assembly (Fig. 1, stylet/catheter 52 includes coils 58 that produce a magnetic field, par. 0073) emanating a magnetic field (a stylet placed within a catheter as described in par. 0007-0008 is tracked with electromagnetic sensors; further par. 0055-0056 teach navigation of any instrument including a guidewire, par. 0114 teaches that localization sensors are placed directly on a guide wire and the coils transmit magnetic field information to the tip location sensor, par. 0126); 
a tip location sensor designed to sense the magnetic field (dynamic reference frame sensor 54, fig. 1), the magnetic field providing magnetic field information for locating the magnetic assembly relative to the tip location sensor (dynamic reference frame sensor 54, fig. 1 determines relative movement between the patient and the frame of reference in order to accurately identify the tip position in the frame of reference; 54 detect magnetic fields, par. 0073-0074), the tip location sensor designed to communicate the magnetic field information to the system console, the system console displaying an icon representative of a location of the magnetic assembly relative to the tip location sensor on the display in the tip location mode (54 is wired to console 48 for communicating sensed magnetic field information for calculating a relative location of the tracked instrument on the display, fig. 1, abstract; icon 157 shows the relative position of the tracked device, fig. 7; also icon 166, fig. 8); and
a handheld ultrasound probe for ultrasonically imaging an internal portion of the patient prior to introduction of the catheter into the vasculature (par. 0062, the embodiment wherein ultrasound is substituted for the fluoroscopy system pictured in fig. 1), the ultrasound probe designed to communicate imaging information to the system console (abstract, images are obtained and displayed on the display of the console 48, fig. 1), the system console displaying an ultrasound image of the internal portion of the patient in the ultrasound mode, the ultrasound probe including user input controls for controlling use of the ultrasound probe in the ultrasound mode and use of the tip location sensor in the tip location mode (the console 48 accepts user input to control the system for both the tracking mode and the ultrasound mode via keyboard interface 38, par. 0059).
Verard does not teach “the handheld ultrasound probe including user input controls positioned on a housing of the handheld ultrasound probe” as required by claim 1. Instead, Verard teaches the user input controls are positioned on an ultrasound console.
Nguyen-Dinh teaches an ultrasound system wherein the user input controls are located on a housing of a handheld ultrasound probe (pointing device 28, Fig. 2; scroll touch 22, Fig. 3,5; touchpad 24, Fig. 4; buttons 36, Fig. 6) in order to achieve major ergonomic gains for the operator (par. 0022), thereby permitting device control and use with only a single hand.
One of ordinary skill in the art at the time of the invention would have found it obvious to modify the system of Verard to provide the user input controls on a handheld ultrasound probe as taught by Nguyen-Dinh in order to achieve improved ergonomics (Nguyen-Dinh par. 0022).
Regarding Claim 3, Verard further teaches wherein the display is integrated into the console, and wherein the console includes at least one control processor (48, fig. 1 is a console/control processor).
Regarding Claim 4, Verard further teaches wherein the user input controls are buttons included on the ultrasound probe (computer console workstation 34 has user input control buttons 38 and are operatively included on the ultrasound probe/system, fig. 1; par. 0059; please note that the claim does not require the buttons to be located on a handheld probe housing and no housing or other components of the ultrasound probe system have been defined by the claim).
Regarding Claim 5, Verard does not expressly teach wherein the user input controls of the ultrasound probe enable toggling of the display between depiction of information relating to the ultrasonic mode and information relating to the tip location mode. However, Verard teaches manipulation of the image display and adjusting the display settings (par. 0059). As such, one of ordinary skill in the art at the time of the invention would have found it routine to provide the desired information on the screen by utilizing the display controls of Verard. Although Verard is generally directed towards a combined imaging display showing both the information relating to the ultrasonic mode and information relating to the tip location mode, one of ordinary skill would find it routine to adjust the display to emphasis one type of data over the other for improved diagnostic visualization and also to access menu settings for each mode to access respective control parameters.
Regarding Claim 6, Verard further teaches wherein the console includes a button interface that would enable toggling of the display (keyboard controls 38, fig. 1).
Regarding Claim 7, Verard further suggests wherein the magnetic field of a stylet is provided by at least one magnetic element included proximate a distal end of the stylet (a stylet placed within a catheter as described in par. 0007-0008 is tracked with electromagnetic sensors; further par. 0055-0056 teach navigation of any instrument including a guidewire, i.e. stylet; par. 0114 teaches that localization sensors are placed directly on a guide wire and the coils transmit magnetic field information to the tip location sensor, par. 0126), the distal end of the stylet being substantially co-terminal with a distal end of the catheter (a stylet provides rigidity or a certain bending form/shape to the catheter and should be at an approximate distal end of the catheter in order to carry out the lead placement procedure of par. 0007-0008). As such, one of ordinary skill in the art at the time of the invention would have found it obvious to locate the stylet substantially co-terminal with a distal end of the catheter in order to carry out the lead placement procedure successfully. Although the guidewire may be slightly protruding the end of the catheter, this is still consider “substantially” co-terminal.
Regarding Claim 9, Verard further teaches wherein the magnetic assembly includes one or more electromagnets (electromagnetic transmit coil, par. 0073).
Regarding Claim 10, Verard teaches wherein the tip location sensor is designed to be placed on a chest of the patient (as shown by element 54, Fig. 1).
Regarding Claim 11, Verard teaches an electrocardiogram (ECG) tip confirmation component for determining proximity of a distal tip of the catheter to a sino-atrial node of a heart of the patient (par. 0076; par. 0007-0008, 0055-0056, 0114, 0126 teach wherein the ECG sensing electrode is included with the stylet/catheter arrangement; although the term “catheter” is used in par. 0076, the teachings of the reference as a whole imply that any tracked instrument, including a guidewire/stylet may be used in such an ECG arrangement), the ECG tip confirmation component including:
an ECG sensor assembly included on a stylet for detecting electrical activity of the sino-atrial node (par. 0076 sensing electrode); and
at least one external electrode for placement on an external portion of the patient (skin electrodes 64, par. 0076, fig. 1), wherein the ECG sensor assembly and the at least one external electrode are operably connected to the system console via the tip location sensor (elements 54, 50, 48, 62, fig. 1 are connected via wires).
Claim 13 is taught by Verard for the same reasoning as for claim 1 above.
Claim 14 is taught by Verard for the same reasoning as for claim 10 above.


Claims 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0097805 to Verard in view of US 20020138007 to Nguyen-Dinh, as applied to claims 1 and 13 above, respectively, in further view of US 2007/0282197 to Bill.
Regarding Claims 8 and 15, Verard teaches positioning the magnetic assembly with a stylet that is removably inserted in a lumen of the catheter as in the rejection of claim 7 above. However, Verard does not teach wherein the magnetic assembly includes one or more permanent magnets or ferromagnets. Instead, Verard teaches electromagnetic coils to produce the magnetic field (par. 0073). 
Bill teaches wherein tracking devices may be either electromagnets or permanent (i.e. ferromagnetic) magnets (par. 0010) for use in an image-guided procedure (fig. 4).
One of ordinary skill in the art at the time of the invention would have found it obvious to provide the functionally equivalent ferromagnetic magnets of Bill in the system of Verard for lack of criticality or unexpected result for guidance in an image-guided procedure.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0097805 to Verard in view of US 20020138007 to Nguyen-Dinh as applied to claim 11 above, in view of US 2008/0275465 to Paul.
Regarding Claim 12, Verard does not expressly teach a reference electrode and a ground electrode for placement on an external portion of the patient, but does suggest that other arrangement of electrodes may be provided such as external skin electrodes 64, fig. 1 or other reference probes (par. 0076).
Paul teaches a an ECG device (par. 0166) where grounding electrodes are placed on an external surface of a patient during use (grounding patch 46, fig. 1) and reference electrodes are also provided (par. 0059) in order to safely electrically couple the ECG measurement device to the patient.
As such, one of ordinary skill in the art at the time of the invention would have found it routine to provide reference electrodes and grounding electrodes in an ECG catheter system in order to safely electrically couple the measurement device to the patient as taught by Paul.

Allowable Subject Matter










For the same reasoning as in the parent application (13665420, see Notice of Allowance pages 2-3), Claims 2 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Terminal Disclaimer
The terminal disclaimer filed on March 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16206890, 10966630, 10165962, 9681823, 8388541, and 9999371 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A newly supplied reference is provided (US 20020138007 to Nguyen-Dinh) to teach the user input buttons being placed on a handheld housing of the ultrasound transducer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060058654 to DiMarco teaches user input buttons located on an ultrasound transducer handheld housing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799